DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 11/25/19, claims 1-5 are currently pending in the application.

Claim Objection
Claim 1 recites the polymer (A) as containing hydrogenated polybutadiene (a1), a monomer (a2) and monomer (3). However, monomers a2 and a3 are in polymerized form. The claim language may be amended to clarify the same or the claim language may adopt a product-by-process format.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 0908882 A, MT and partial human translation), as evidenced by Yoshiwara et al. (US 2019/0270919 A1), and in view of Ishikura et al. (US 20150037591 A1).
Makoto is directed to multilayer films for vehicles comprising a chip-resistant primer layer formed from polyolefin-modified resin (I)) obtained by grafting 20-99% by wt. of a polyolefin-based macromer (A) having an ethylenically unsaturated bond and 80 to 1% by weight of an unsaturated compound (B), wherein (A) is obtained by reacting a hydroxyl group of a polyolefin with an ethylenically unsaturated group-containing anhydride monomer or a hydroxyl group-containing-monomer (b) via reaction with a diisocyanate compound (c), and wherein (B) may be ethylenically unsaturated monomer (ref. claims). 
Disclosed polymer-modified resin (I) has an acid value preferably between 0 and 100, and a hydroxyl value of 10 to 200 [0009-0010].
The reference further teaches hydrogenated polybutadiene diols having a number average molecular wt. (Mn) of 200 to 5000 [0032], and exemplified embodiments for the preparation of the polyolefin-based macromer (A) are based on hydrogenated polybutadiene diols GI-I 1000 and GI-1 2000 [0034]. Per evidence reference to Yoshiwara, the iodine values of hydrogenated polybutadiene diols GI-1000 and GI-2000 have an iodine value of 21 or lower, which overlaps with the claimed range [0083].
Additionally, for the preparation of macromer (A), the reference prescribes a reaction ratio of polyolefin (a) having a hydroxyl group and acid anhydride is preferably from 5/5 to 8/2 [0037], and mixing ratio of polyolefin a/c to 7/3 to 4/6 mixing ratio of c/b is 6/4 to 2/8. Disclosed acid anhydrides include maleic anhydride, itaconic anhydride, succinic anhydride [0037], 
Exemplified embodiments teach polyolefin-modified resins (I) having an acid value of 20 and 50, and a hydroxyl value of 60 and 20 ([0043], Table 3). The calculated mass % of polybutadiene diol (G1-1000) for resin (A-2) in Table 3 is about 5.11 mass%, based on the total mass of the reactants contained therein. That is, in (A-ii), the amount of polybutadiene diol = 650 parts by mass, based on total reactants of 650+96+56, and A-2 includes 105.6 parts by mass of (A-ii), i.e. 650x105.6/1604 =42.79 parts by wt. of polybutadiene diol. Thus, % of polybutadiene diol in the total quantity of reactants used, i.e. raw materials, in A-2 = (42.79x100)/(650+96+56+23.6+8.9+2.7) = 5.11%. The disclosed A-2 reads on claimed polymer (A) in a solvent medium.
The reference further teaches a curing agent (II) capable of curing the polyolefin-modified resin (I), such as polyisocyanates of a blocked type [0011-0017].
The prior art fails to teach the primer composition as comprising (1) a polyolefin-modified resins (I) (i.e. claimed (A) having an iodine value within the claimed range, and (2) a basic compound (B) and an aqueous medium (C).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), it is noted that Makoto teaches hydrogenated polybutadiene diols GI-I 1000 and GI-1 2000 [0034]. Per evidence reference to Yoshiwara, the hydrogenated polybutadiene diols GI-1000 and GI-2000 have an iodine value of 21 or lower, which overlaps with the claimed range [0083].
With regard to (2), the secondary reference to Ishikura is drawn to method of forming multilayer films and coated articles thereof, such as automobile parts (Ab., [0002-0005]). The reference teaches primer coatings may be solvent- or aqueous-based, but preferably aqueous type (i.e. in an aqueous medium, reads on (C)) from the view point of environmental protection [0056]. Ishikura further teaches that some or all of the active hydrogen-containing compound having an anionic group may be neutralized with a basic compound (reads on (B)) in order to minimize the inhibition of the reaction of blocking the isocyanate groups in the polyisocyanate compound with the active methylene compound. It is noted that the primary reference teaches blocked polyisocyanate compound as a curing agent for the active hydrogen containing polyolefin-modified resin (1) [0011-00017].
Thus, given the teaching in Ishikura on an aqueous-based primer as being advantageous from the environmental standpoint, the teaching on a basic compound as aiding in minimizing the inhibition of the reaction of blocking the isocyanate groups in the polyisocyanate compound with the active methylene compound, given that Makoto teaches polyolefin-modified resin (I) having active hydrogens and blocked isocyanates as curing agents therefor, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Makoto’s primer compositions as aqueous-based compositions comprising polyolefin-modified resin (I) prepared from any hydrogenated polybutadiene diol having an iodine value less than 21, including those as in the claimed invention, and to further include a basic compound in view of the advantage thereof as disclosed in Ishikura (obviates claim 1).
With regard to claim 2, Makoto teaches a number average molecular wt. of 200 to 5000 [0032, 0034].
With regard to claim 3, Makoto teaches hydroxyl value of 10 to 200 [0009, Table 3].
With regard to claim 4, Makoto teaches a primer layer comprising a polyolefin modified (I), a curing agent (II) and a pigment (III) (ref. claim 1). Thus, Makoto’s primer compositions, as modified by Ishikura, obviates the compositional limitations as set forth in the body of the claim.
With regard to claim 5, Makoto teaches articles comprising a layer of coated primer composition [0001-0008], Examples).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shoaf et al. (20030158331 A1) and Masaharu et al. (WO2016072145 A1, MT).
Shoaf is drawn to a mini-emulsion polymerization product of a least one rubber compound substantially dissolved in at least one acrylic and/or vinyl monomer. The reference teaches rubber compounds such as polybutadiene and natural rubber and with Example 1 is directed to a modified latex based on milled natural rubber, hydroxyethyl acrylate and acrylic acid. However, the reference is silent on hydrogenated polybutadienes.
Masaharu teaches an aqueous polyurethane resin composition which comprises an aqueous dispersion of a polyurethane resin (Y) that is obtained by further reacting a chain extender (D) with a hydroxyl group-containing compound (A) and a urethane prepolymer (X) obtained by reacting an isocyanate group-containing compound (B) and an acidic group-containing polyol (C). Disclosed (A) may comprises at least 80 parts by mass of hydrogenated polybutadiene polyol in terms of 100 parts by mass of (A) (Ab.). The reference is silent on a resin prepared from reactants comprising a hydrogenated polybutadiene within the claimed range.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762